Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claim 7, A wiring circuit board assembly sheet, Class H05K1/03; and Claim 8, A wiring circuit board, Class H05K1/02;
Group II, Claims 1-6, A method for making a wiring circuit board, Class H05K3/22.
Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, not only the process as claimed can be used to make another and materially different product;
For example, the limitations of an outer peripheral portion, wherein the outer peripheral portion has a cut remaining portion protruding outwardly, the cut remaining portion has a base end portion and a free end portion continuous from one end portion in a thickness direction of the base end portion and having a thickness thinner than the base end portion, an outer end edge of the free end portion has a burr portion protruding toward the other side in the thickness direction, and the burr portion is overlapped with the base end portion when projected in a protruding direction of the cut remaining portion, in the product claim 8 of Group I; which are not required by the method claim 1 of Group II;

For example, the limitations of a second step of forming a burr portion protruding toward the other side in the thickness direction and cutting the thin portion, in method claim 1 of Group II which are not required by product claim 7 of Group I; and the limitations of a first step of preparing a wiring circuit board assembly sheet including a support sheet, a plurality of wiring circuit boards supported by the support sheet, and a joint connecting the support sheet to the plurality of wiring circuit boards, having flat-shaped one surface and the other surface facing one surface at spaced intervals thereto in a thickness direction, and having a thin portion in which the other surface is recessed toward one surface and a second step of forming a burr portion protruding toward the other side in the thickness direction and cutting the thin portion, in method claim 1 of Group II which are not required by product claim 8 of Group I.
Because these inventions of Group I and Group II are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
In the Group I of this application contains claims directed to the following patentably distinct subgroups as follows:
a.	Subgroup I depicted Claim 7, A wiring circuit board assembly sheet, Class H05K1/03; 
b.	Subgroup II depicted Claim 8, A wiring circuit board, Class H05K1/02;

The Subgroup I and Subgroup II are related as subcombinations; the subcombination is distinct if it is not obvious variants, and if it is shown that at least one distinct characteristic of subcombinations are separately usable. In the instant case, the subcombination of Subgroup I has separate usable utility such as the limitations a support sheet, a plurality of wiring circuit boards supported by the support sheet, and a joint connecting the support sheet to the plurality of wiring circuit boards and having flat-shaped one surface and the other surface facing one surface at spaced intervals thereto in a thickness direction, wherein the joint has a thin portion in which the other surface is recessed toward one surface, in the subcombination claim 7 of Subgroup I, which do not require by the subcombination claim 8 of Subgroup II; and the subcombination of Subgroup II has separate usable utility such as the limitations of an outer peripheral portion, wherein the outer peripheral portion has a cut remaining portion protruding outwardly, the cut remaining portion has a base end portion and a free end portion continuous from one end portion in a thickness direction of the base end portion and having a thickness thinner than the base end portion, an outer end edge of the free end portion has a burr portion protruding toward the other side in the thickness direction, and the burr portion is overlapped with the base end portion when projected in a protruding direction of the cut remaining portion, in the subcombination claim 8 of Subgroup II, which do not require by the subcombination claim 7 of Subgroup I.
There is an examination and search burden for these patentably distinct Subgroups due to their distinct characteristics. The Subgroups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Subgroup would not likely be applicable to another Subgroup; and/or the Subgroups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Subgroup for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Subgroups to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Subgroups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the Subgroups may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Subgroups requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848